1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11   KENNETH BOYMAN,                          ) Case No. CV 19-10333-DMG (JEMx)
                                              )
12                           Plaintiff,       )
                                              )
13               v.                           )
                                              ) JUDGMENT
14                                            )
     DISNEY ENTERPRISES, INC. et al.,         )
15                                            )
                                              )
16                                            )
                             Defendants.      )
17                                            )
                                              )
18                                            )
19
20         The Court having granted Defendant Disney Enterprises, Inc.’s motion to dismiss
21   by order dated December 30, 2019 [Doc. # 16],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendants and against Plaintiff Kenneth Boyman.
24
25   DATED: December 30, 2019
26                                                           DOLLY M. GEE
27                                                   UNITED STATES DISTRICT JUDGE

28



                                              -1-
